Title: [Diary entry: 13 March 1785]
From: Washington, George
To: 

Sunday 13th. Mercury at 42 this Morning, 46 at Noon and 48 at Night. Wind very fresh from the So. West, and great appearances of Rain in the forenoon. About Noon the wind ceased, and the Sun came out—after which it again clouded—the wind shifted to the No. Et. and it set in for a serious rain about 5 oclock which was unlucky on acct. of an open Boat load of Flour from my Mill, bound to Alexandria for Mr. Hartshorne and wch. I was obliged to detain at my Fish house under as good cover as I could provide for it.